DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 22 March, 2021. The amendments have been entered, and accordingly, claims 1-3, 6-12, 15-18, and 20 are allowable (see Examiner’s Reasons for Allowance below).

Allowable Subject Matter
Claims 1-3, 6-12, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone, or in combination, neither anticipates nor renders obvious the combination set forth in the independent claims of the present application, and specifically, does not show:
“A solid-state liquid-chilled bar unit for an aircraft galley, comprising: a multilevel frame…each level configured to fit a line replaceable unit (LRU); at least one liquid coolant recirculation unit (LCRU) disposed within the multilevel frame, the LCRU configured to circulate a liquid coolant through the plurality of LRUs via at least one supply line and receive return liquid coolant from the plurality of LRUs via at least one return line; the plurality of LRUs comprising…the at least one warmer compartment including: a first liquid thermoelectric (LTD) having a first hot side and a first cold side, the first hot side thermally coupled to a first finned heat exchanger (FHE) and the first cold side in thermal communication with the LCRU, the first FHE configured to absorb heat from the liquid coolant via the first LTD…the at least one chiller compartment including: at least one second LTD having a second hot side and a second cold side, the second cold side thermally coupled to a second FHE and the second hot side in thermal communication with the LCRU, the second FHE configured to transfer heat to the liquid coolant via the second LTD…” (claim 1);
 “A liquid-chilled bar unit for an aircraft galley, comprising: a multilevel frame… at least one warmer compartment…including: a first liquid thermoelectric (LTD) having a first hot side and a first cold side, a first finned heat exchanger thermally coupled to the first hot side; a first liquid heat exchanger (LHE) thermally coupled to the first cold side… at least one chiller compartment…comprising: at least one second LTD having a second hot side and a second cold side, at least one second LHE thermally coupled to the second hot side…a first chiller compartment…further comprising: a second FHE thermally coupled to the second cold side….or a second chiller compartment…comprising: at least one thermally conductive cooler thermally coupled to the second cold side, the conductive cooler configured to accommodate a container for chilling… a liquid coolant recirculation unit (LCRU) configured supply a liquid coolant to the at least one second LHE via one or more supply lines; and receive the returning liquid coolant from the at least one first LHE via one or more return lines…” (claim 12).
Within the prior art, it is known to provide various temperature controlled compartments (heated, cooled, room temperature), as shown in BENGTSSON (US 6,761,332 B1), ZHOU (US 2004/0074399 A1), LU (US 2011/0289939 A1), and VELTROP (US 2011/0252813 A1). In US 2011/0252813 A1), LU (US 2011/0289939 A1), and BHAVSAR (US 8,516,832 B2). More so, it is known that thermal energy transfer may occur between a thermoelectric and liquid on one side and an air stream along another side (at least SHAH US 2010/0101236 A1). However, it is not provided for within the prior art, that the various thermoelectric coolers are coupled to the same coolant lines of the liquid coolant recirculation unit, so as to thermally communicate therewith, while producing different thermal effects within different compartment (i.e., a warmer compartment vs. a cooler compartment based on the connection between the hot and cold sides of a thermoelectric cooler). While changing the operation of a thermoelectric is accomplished by changing the polarity of the voltage sent to the thermoelectric device, it is not provided that the thermoelectric devices may be operated within this manner, while being coupled to the same coolant lines, as required by the independent claims (as exemplified within at least SHAH which provides that the same surface side of different thermoelectric devices, 122, is coupled to the coolant line, such that the same effect is produced form the thermoelectric devices rather than different sides being coupled to the coolant lines to produce warming or cooling). For this, the prior art fails to disclose, teach, and/or suggest the claimed invention, as characterized by at least the independent claims, in such a way to either anticipate or render obvious, absent impermissible hindsight reasoning, and thereby, is allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763